

Rate Schedule TF-1 Service Agreement
 
Contract No. 100058
 
THIS SERVICE AGREEMENT (Agreement) by and between Northwest Pipeline GP
(Transporter) and Northwest Natural Gas Company (Shipper) is made and entered
into on June 21, 2011 and restates the Service Agreement made and entered into
on February 14, 2007.
 
WHEREAS:
 
A
Pursuant to Section 11.4 of the General Terms and Conditions of Transporter's
FERC Gas Tariff, Transporter and Shipper desire to restate the Service Agreement
dated June 29, 1990 ("Contract # 100058") in the format of Northwest's currently
effective Form of Service Agreement and to make certain additional
non-substantive changes, while preserving all pre-existing, substantive
contractual rights.
B
Significant events and previous amendments of Contract reflected in the contract
restatement include:
 1. Shipper originally entered into Contract #100058 pursuant to the open seaon
procedures for Transporter's Expansion I project.
 2. By Amendment dated Otober 25, 1995, Shipper's Contract Demand was reduced by
16,000 Dths/day to the Kelso/Beaver Delivery Point from the following Receipt
Points: Green River Gathering Receipt Point 2,000 Dths/day; Ignacio Plant
Receipt Point 2,000 Dths/day; Opal Receipt Point 5,000 Dths/day; Shute Creek
Receipt Point 3,000 Dths/day; and Westgas Arkansas Receipt Point 4,000 Dths/day,
due to a partial permanent release to Portland General Electric Company,
effective January 1, 1996.
 3. By Amendment dated April 29, 1996, the primary term for 34,000 Dths/day of
Contract Demand was extended from March 31, 2008 to September 30, 2009, unless
Shipper was required to provide reimbursement for the Sandy Meter Station
installed under a facilities agreement dated March 21, 1996.
 4. By Amendment dated December 8, 1999, Shipper increased the Contract Demand
by a total of 1,155 Dths/day (589 Dths/day of Sumas Receipt Point volume and 566
Dths/day of Opal Receipt Point volume) transferred from its Service Agreement
(Contract #100005); added a matching 1,155 Dths/day of new delivery point
capacity at the Battle Ground Delivery Point; reduced the delivery pressure at
the Battle Ground Delivery Point from 250 psig to 150 psig; incorporated Exhibit
C establishing the Facilitiy Cost-of-Service Charge for the Battle Ground
Delivery Point upgraded and amended the term provision to reflect a September
30, 2013 primary term for the added Contract Demand, effective December 16,
1999.
 
 5. By Amendment dated February 22, 2007, Shipper removed the Parachute Receipt
Point and reallocated 2,200 Dths/day of MDQ from the Parachute Receipt Point to
the Collins Gulch Receipt Point, effective June 28, 2007.
 6. By Amendment dated February 12, 2008, Shipper extended the Primary Term End
Date associated with 34,000 Dth/d of Contract Demand along with the associated
MDQs at the Collins Gulch (2,200 Dths), Green River Gathering (3,187 Dths),
Ignacio Plant (7,938 Dths), Opal Plant (7,925 Dths), Shute Creek Plant (6,875
Dths) and Westgas Arkansas (5,875 Dths) receipt points and MDDOs at the Albany
(5,000 dths), Battle Ground (100 Dths), Gresham (11,000 Dths), Jefferson/Scio
(200 Dths), Kelso/Beaver (3,000 Dths), Marion (100 Dths), Molalla (1,000 Dths),
Monitor (600 Dths), Mount Angel (1,000 Dths), North Eugene (2,500 Dths), Oregon
City (2,000 Dths), and South Eugene (7,500 Dths) delivery points from September
30, 2009 to September 30, 2044. This contract extension was made pursuant to
Shipper's Right-of-First-Refusal decision to match the highest competing bid for
capacity posted for competitive bid on January 22, 2008 in the All Shipper's
Notices #08-022 and #08-023. The Agreement was further amended to add a
non-confirming provision that reflects the current Primary Term End Date
associated with the capacity that was not required to be extended and the new
Primary Term End Date associated with the capacity Shipper matched by exercising
its Right-of-First Refusal.
 7. Transporter and Shipper have agreed to amend the Primary Term End Date on
Exhibit A from September 30, 2013 to September 30, 2044 associated with 1,155
Dths/d of Contract Demand along with the associated MDQs at the Opal (566 Dths)
and Sumas (589 Dths) receipt points and MDDOs at the Battle Ground (1,155 Dths)
delivery point. Shipper agreed to extend this contract as part of its bid to
obtain certain transportation capacity that was posted by Transporter as
available capacity in All Shippers Letter 10-123R, pursuant to the procedures
set forth in Section 25 of the General Terms and Conditions of Transporter's
FERC Gas Tariff that resulted in Service Agreement #138587. Transporter and
Shipper further agreed to remove the non-conforming provisions on Exhibit B as
all of the capacity in this agreement now has the same primary end date.
 

 
 
 

--------------------------------------------------------------------------------

 
THEREFORE, in consideration of the premises and mutual covenants set forth
herein, Transporter and Shipper agree as follows:
 
1.  
Tariff Incorporation. Rate Schedule TF-1 and the General Terms and Conditions
(GT&C) that apply to Rate Schedule TF-1, as such may be revised from time to
time in Transporter's FERC Gas Tariff (Tariff), are incorporated by reference as
part of this Agreement, except to the extent that any provisions thereof may be
modified by non-conforming provisions herein.

 
 
2.  
Transportation Service. Subject to the terms and conditions that apply to
service under this Agreement, Transporter agrees to receive, transport and
deliver natural gas for Shipper, on a firm basis. The Transportation Contract
Demand, the Maximum Daily Quantity at each Primary Receipt Point, and the
Maximum Daily Delivery Obligation at each Primary Delivery Point are set forth
on Exhibit A. If contract-specific OFO parameters are set forth on Exhibit A,
whenever Transporter requests during the specified time period, Shipper agrees
to flow gas as requested by Transporter, up to the specified volume through the
specified transportation corridor.

 
 
3.  
Transportation Rates. Shipper agrees to pay Transporter for all services
rendered under this Agreement at the rates set forth or referenced herein.
Reservation charges apply to the Contract Demand set forth on Exhibit A. The
maximum currently effective rates (Recourse Rates) set forth in the Statement of
Rates in the Tariff, as revised from time to time, that apply to the Rate
Schedule TF-1 customer category identified on Exhibit A, will apply to service
hereunder unless and to the extent that discounted Recourse Rates or awarded
capacity release rates apply as set forth on Exhibit A or negotiated rates apply
as set forth on Exhibit D. Additionally, if applicable under Section 21 of the
GT&C, Shipper agrees to pay Transporter a facility reimbursement charge as set
forth on Exhibit C.

 
 
4.  
Transportation Term. This Agreement becomes effective on the date first set
forth above. The primary term begin date for the transportation service
hereunder is set forth on Exhibit A. This Agreement will remain in full force
and effect through the primary term end date set forth on Exhibit A and, if
Exhibit A indicates that an evergreen provision applies,through the established
evergreen rollover periods thereafter until terminated in accordance with the
notice requirements under the applicable evergreen provision.

 
 
 
 

--------------------------------------------------------------------------------

 
5.  
Non-Conforming Provisions. All aspects in which this Agreement deviates from the
Tariff, if any, are set forth as non-conforming provisions on Exhibit B. If
Exhibit B includes any material non-conforming provisions, Transporter will file
the Agreement with the Federal Energy Regulatory Commission (Commission) and the
effectiveness of such non-conforming provisions will be subject to the
Commission acceptance of Transporter's filing of the non-conforming Agreement.

 
 
6.  
Capacity Release. If Shipper is a temporary capacity release Replacement
Shipper, any capacity release conditions, including recall rights, are set forth
on Exhibit A.

 
 
7.  
Exhibit / Addendum to Service Agreement Incorporation. Exhibit A is attached
hereto and incorporated as part of this Agreement. If any other Exhibits apply,
as noted on Exhibit A to this Agreement, then such Exhibits also are attached
hereto and incorporated as part of this Agreement. If an Addendum to Service
Agreement has been generated pursuant to Sections 11.5 or 22.12 of the GT&C of
the Tariff, it also is attached hereto and incorporated as part of this
Agreement.

 
 
8.  
Regulatory Authorization. Transportation service under this Agreement is
authorized pursuant to the Commission regulations set forth on Exhibit A.

 
 
9.  
Superseded Agreements. When this Agreement takes effect, it supersedes, cancels
and terminates the following agreement(s): Restated Firm Transportation
Agreement dated February 14, 2007 as amended to date, including Amendments dated
February 22, 2007 and February 12, 2008, but the following Amendments and/or
Addendum to Service Agreement which have been executed but are not yet effective
are not superseded and are added to and become an Amendment and/or Addendum to
this agreement: None

 


 
 

--------------------------------------------------------------------------------

 
 


 


 
IN WITNESS WHEREOF, Transporter and Shipper have executed this Agreement as of
the date first set forth above.
 

     
Northwest Natural Gas Company
 
Northwest Pipeline GP
By: /S/
 
By: /S/
Name: RANDOLPH S. FRIEDMAN
 
Name: JANE F HARRISON
Title: DIRECTOR, GAS SUPPLY
 
Title: MANAGER NWP MARKETING SERVICES




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Dated and Effective June 21, 2011
to the
Rate Schedule TF-1 Service Agreement
(Contract No. 100058)
between Northwest Pipeline GP
and Northwest Natural Gas Company




SERVICE DETAILS
 
1.  
Transportation Contract Demand (CD): 35,155 Dth per day

 
 
2.  
Primary Receipt Point(s):

 

 
Point ID
Name
Maximum Daily Quantities (Dth)
     
4
IGNACIO PLANT
7,938
     
80
GREEN RIVER GATHERING
3,187
     
297
SUMAS RECEIPT
589
     
541
SHUTE CREEK PLANT RECEIPT
6,875
     
543
OPAL PLANT
8,491
     
552
WESTGAS ARKANSAS
5,875
     
700
COLLINS GULCH
2,200
       
Total
35,155
   

 
3.  
Primary Delivery Point(s):

 
 
 

--------------------------------------------------------------------------------

 

 
Point ID
Name
Maximum Daily Delivery Obligation (Dth)
Delivery Pressure (psig)
   
219
BATTLE GROUND
1,255
150
   
229
KELSO/BEAVER
3,000
450
   
304
GRESHAM
11,000
150
   
309
OREGON CITY
2,000
165
   
312
MOLALLA
1,000
400
   
313
MONITOR
600
150
   
314
MOUNT ANGEL
1,000
150
   
322
MARION
100
150
   
324
JEFFERSON/SCIO
200
400
   
327
ALBANY
5,000
400
   
334
NORTH EUGENE
2,500
400
   
336
SOUTH EUGENE
7,500
400
     
Total
35,155
   

 
Specified conditions for Delivery Pressure, pursuant to Section 2.4 of the
General Terms and Conditions: None
 
 
4.  
Customer Category:

 
 
a.  
Large Customer

 
 
 
 

--------------------------------------------------------------------------------

 
b.  
Incremental Expansion Customer: No

 
 


 
 
5.  
Recourse or Discounted Recourse Transportation Rates:

 
 
a.  
Reservation Charge (per Dth of CD):

 
 
Maximum Base Tariff Rate, plus applicable surcharges.
 
 
b.  
Volumetric Charge (per Dth):

 
 
Maximum Base Tariff Rate, plus applicable surcharges
 
 
c.  
Additional Facility Reservation Surcharge Pursuant to Section 3.4 of Rate

 
 
Schedule TF-1 (per Dth of CD):None
 
 
 
 

--------------------------------------------------------------------------------

 
d.  
Rate Discount Conditions Consistent with Section 3.5 of Rate Schedule

 
 
TF-1:
 
 
Not Applicable
 
 
6.  
Transportation Term:

 
 
a.  
Primary Term Begin Date:

 
 
April 01, 1993
 
 
b.  
Primary Term End Date:

 
 
September 30, 2044
 
 
c.  
Evergreen Provision:

 
 
Yes, standard bi-lateral evergreen under Section 12.2 of Rate Schedule TF-1
 
 
7.  
Contract-Specific OFO Parameters: None

 
 


 
 

--------------------------------------------------------------------------------

 
 
 
8.  
Regulatory Authorization: 18 CFR 284.223

 
 


 
 
9.  
Additional Exhibits:

 

 
Exhibit B No
 
Exhibit C Yes, dated February 12, 2008
 
Exhibit D No
 
Exhibit E No


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Dated and Effective February 12, 2008
 
to the
 
Rate Schedule TF-1 Service Agreement
 
(Contract No. 100058)
 
between Northwest Pipeline GP
 
and Northwest Natural Gas Company
 


 
FACILITY REIMBURSEMENT OBLIGATION
 
 
1.  
DESCRIPTION OF NEW FACILITIES:

 
 
The new facilities contemplated by Section 1(b) of Rate Schedule TF-1, which are
necessary to provide service under this agreement include the following:

 
 
 
 

--------------------------------------------------------------------------------

 
 
Upgrades to the Battle Ground Meter Station in Clark County, Washington to
provide up to 1,713 Dth per day of delivery capacity at 150 psig.

 
 
2.  
RESPONSIBILITY FOR NEW FACILITY COSTS:

 
 
The total estimated reimbursable cost of facilities is $11,700.00 with an
estimated annual cost of service of $3,412.00. Pursuant to Section 21 of the
General Terms and Conditions of Transporter's FERC Gas Tariff, Shipper is
responsible to pay for the actual cost of service for the new facilities
described above and has elected the payment option set forth below.

 
 
3.  
TERMS AND CONDITIONS OF FACILITY REIMBURSEMENT CHARGE:

 
 
a.  
Type of Charge: Monthly Cost-of-Service charge .

 
 
b.  
Charge $235.00.

 
 
The monthly cost-of-service charge is calculated using the methodologies
underlying Transporter's currently effective transportation rates. Except for
depreciable life purposes, the term used for calculating the cost-of-service is
stated in item 3c.
 
Term of Charge: 13.6 years ending December 31, 2012. .
 

